*213OPINION.
Trammell :
The first question involved is whether the taxpayer, D. H. Brown, is entitled to a deduction in 1918 or 1919 with respect to advances made to the Ajax Co., and whether he is entitled to a loss with respect to his investment in the stock of that company.
During 1918 and 1919 the Ajax Co. was a going concern. It had net profits during 1919 and 1920 and there is no evidence to show that it was not solvent. There is no evidence that the account due by that company on account of the advances was ascertained to be worthless either in 1918 or 1919. There is no evidence that Brown exercised bad judgment in his control of the corporation in acquiring the properties which the corporation operated. The royalties required to be paid were unusually high and the coal could not be as economically mined and handled as other coal, but these facts did not establish the worthlessness of the debt due by that corporation or the worthlessness of the company’s stock.
With respect to the debts charged off before the closing of the books for 1920 in March, 1921, the evidence does not convince us that they were ascertained to be worthless during the taxable year 1920.

Judgment wiU be entered for the Commissioner.